Citation Nr: 1740346	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  17-45 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of disability compensation in the amount of $450.00.

(The matter of entitlement to service connection for an acquired psychiatric disability is addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Reed, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to May 1970.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran appeared at a hearing before a Veterans Law Judge in January 2013; in July 2017, the Veteran was informed that the Veterans Law Judge who conducted that hearing was no longer employed by the Board, and the Veteran indicated that he did not wish to appear at another Board hearing.  These matters were previously remanded by the Board in February 2014.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In February 2014, the Board remanded this matter to direct the AOJ to, among other things, furnish the Veteran a Statement of the Case as to the issue of entitlement to a waiver of recovery of an overpayment of disability compensation in the amount of $450.00.  However, it does not appear that a Statement of the Case has been provided to the Veteran regarding this issue.  Consequently, a remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998.)

Accordingly, the case is REMANDED for the following action:

The AOJ is directed to promulgate a Statement of the Case on the issue of entitlement to a waiver of recovery of an overpayment of disability compensation in the amount of $450.00.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




